

114 S3038 RS: Coastal Coordination Act of 2016
U.S. Senate
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 724114th CONGRESS2d SessionS. 3038[Report No. 114–399]IN THE SENATE OF THE UNITED STATESJune 8, 2016Mr. Nelson (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 9, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the Coastal Zone Management Act of 1972, and for other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Coastal Coordination Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.TITLE I—Coastal Zone Management Act of 1972 amendmentsSec. 101. Congressional findings.Sec. 102. Definitions.Sec. 103. Coastal resource improvement program.Sec. 104. Coordination and cooperation.Sec. 105. Coastal zone enhancement grants.Sec. 106. National estuarine research reserve system.Sec. 107. Coastal zone management reports.Sec. 108. Technical and conforming amendments.Sec. 109. Authorization of appropriations.TITLE II—Gulf of Mexico regional coordinationSec. 201. Sense of Congress.Sec. 202. Purposes.Sec. 203. Gulf of Mexico regional coordination.Sec. 204. Authorization of appropriations.TITLE III—Coastal zone impactsSec. 301. Agency consultations regarding coastal zone impacts. (c)References to the Coastal Zone Management Act of 1972Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
			ICoastal Zone Management Act of 1972 amendments
 101.Congressional findingsSection 302 (16 U.S.C. 1451) is amended— (1)by redesignating subsections (a) through (m) as paragraphs (1) through (13), respectively;
 (2)in paragraph (1), as redesignated, by striking in the effective management, beneficial use, protection, and development of the coastal zone and inserting in the effective management, beneficial use, protection, development, and resilience of the coastal zone and coastal natural resources;
 (3)in paragraph (3), as redesignated, by striking industry, commerce, residential development, recreation, extraction of mineral resources and fossil fuels, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources and inserting industry, commerce, development, tourism, recreation, extraction of mineral resources, energy development, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources;
 (4)in paragraph (6), as redesignated, by striking the semicolon at the end and inserting a period; (5)in paragraphs (8) and (10), as redesignated, by striking state and inserting State;
 (6)in paragraph (9), as redesignated, by striking states to and all that follows through vitally affected interests and inserting States to exercise their full authority over the lands and waters in the coastal zone by assisting the States, in cooperation with Federal agencies and with the participation of and coordination with local governments and other vitally affected interests;
 (7)in paragraph (13), as redesignated— (A)by striking by the active participation of coastal states in all Federal programs affecting such resources and inserting by the active participation and coordination in all Federal programs and activities affecting such resources; and
 (B)by striking state ocean and inserting State ocean; and (8)by adding at the end the following:
					
 (14)In turn, once a State ocean and coastal zone management plan has been approved by the Secretary of Commerce, Federal agencies should, to the maximum extent practicable, seek to conduct activities, invest, and authorize licenses or permits related to the coastal zone of that State in a manner consistent with that plan..
 102.DefinitionsSection 304 (16 U.S.C. 1453) is amended— (1)by redesignating paragraphs (7) through (18) as paragraphs (8) through (19), respectively;
 (2)by striking (6a) The and inserting (7) The; (3)in paragraph (2), by striking if any such area is determined by a coastal state to be of substantial biological or natural storm protective value and inserting if any such area is determined by a coastal state, alone or in combination with other such areas, to be of substantial biological, research, geological, hydrological, natural, ecological, storm protective, water quality, or flood risk protective value;
 (4)in paragraph (5), by striking any coastal state each place it appears and inserting any State;
 (5)by amending paragraph (6) to read as follows:  (6)The term energy facilities—
 (A)means any equipment or facility which is or will be used primarily— (i)in the exploration for, or the development, production, conversion, storage, transfer, processing, or transportation of, any energy resource; or
 (ii)for the manufacture, production, or assembly of equipment, machinery, products, or devices which are involved in any activity described in clause (i); and
 (B)includes— (i)electric generating plants;
 (ii)petroleum refineries and associated facilities; (iii)gasification plants;
 (iv)facilities used for the transportation, conversion, treatment, transfer, or storage of liquefied natural gas;
 (v)uranium enrichment or nuclear fuel processing facilities; (vi)oil and gas facilities, including platforms, assembly plants, storage depots, tank farms, crew and supply bases, and refining complexes;
 (vii)facilities including deepwater ports, for the transfer of petroleum; (viii)pipelines and transmission facilities; and
 (ix)terminals which are associated with any of the foregoing.; (6)in paragraph (7), as redesignated, by striking land and water uses and inserting land uses and water uses;
 (7)in paragraph (8), as redesignated, by striking from land drainage and inserting from land drainage, or where there is tidal influence without regard to salinity; (8)in paragraph (12), as redesignated, by striking state's and inserting State's;
 (9)in paragraphs (13), (15), and (16), as redesignated, by striking state each place it appears and inserting State; and (10)by adding at the end the following:
					
 (20)The term working waterfront means waterfront lands, waterfront infrastructure, and waterways that are used for a water-dependent commercial activity..
 103.Coastal resource improvement programSection 306A (16 U.S.C. 1455a) is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking state in and inserting State in; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking the state and inserting the State; and (ii)in subparagraph (B), by striking clutch and inserting cultch;
 (C)in paragraph (2), by striking state's and inserting State's; and (D)by adding at the end the following:
						
 (5)The preservation or redevelopment of working waterfronts in the coastal zone. (6)The development of a coordinated process to maximize the efficiency of processing permits related to activities in the coastal zone.;
 (2)in subsection (d)(1)— (A)by striking the state and inserting the State; and
 (B)by striking to state and inserting to State; and (3)in subsection (e)—
 (A)by striking that state and inserting that State; and (B)by striking the state's and inserting the State's.
					104.Coordination and cooperation
 (a)In generalSection 307 (16 U.S.C. 1456) is amended— (1)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively;
 (2)in subsections (b) and (d), by striking state and inserting State; (3)in subsection (c)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking land or water use or natural resource of the coastal zone and inserting land use or water use or natural resource of the coastal zone; and
 (ii)in subparagraph (B), by striking under subsection (h) and inserting under subsection (i); (B)in paragraph (2), by striking a state and inserting a State; and
 (C)in paragraph (3)— (i)by striking state's each place it appears and inserting State's;
 (ii)by striking the state each place it appears and inserting the State; (iii)by striking such state each place it appears and inserting such State;
 (iv)in subparagraph (A), by striking that state and inserting that State; (v)in subparagraph (B)(ii), by striking federal and inserting Federal; and
 (vi)in the matter following subparagraph (B)(iii), by striking a state and inserting a State; (4)by inserting after subsection (d), the following:
						
							(e)Interstate and regional coordination
 (1)The coastal states are encouraged— (A)to coordinate State coastal zone planning, policies, and programs with respect to contiguous areas, shared resources, and interstate waters of such States;
 (B)to study, plan, and implement unified coastal zone policies with respect to such areas; and (C)to establish an effective mechanism, and participate in mediation under subsection (i), to identify, examine, and cooperatively resolve mutual problems with respect to the marine and coastal areas which affect, directly or indirectly, the coastal zone.
 (2)Subject to paragraph (3), the coastal zone activities described in this subsection may be conducted pursuant to interstate or regional agreements or compacts.
 (3)Two or more coastal states may negotiate and enter into any interstate or regional agreement or compact to do the following unless the agreement or compact conflicts with any law or treaty of the United States:
 (A)To develop and administer coordinated coastal zone planning, policies, programs, and dispute resolution.
 (B)To establish executive instrumentalities or agencies that such States consider necessary for the effective implementation of an agreement or compact under this subsection.
 (4)An agreement or compact under paragraph (3) shall be binding and obligatory upon any State or party thereto without further approval by Congress.;
 (5)in subsection (f), as redesignated— (A)by striking or state and inserting or State; and
 (B)by striking more states each place it appears and inserting more States; (6)in subsection (g), as redesignated, by striking any state and inserting any State;
 (7)in subsection (h), as redesignated, by striking any state's and inserting any State's; and (8)by amending subsection (i), as redesignated, to read as follows:
						
							(i)Mediation of disagreements
 (1)In generalThe Secretary may mediate a serious disagreement between any Federal agency and a coastal state or between two or more willing coastal states—
 (A)in the development or the initial implementation of a management program under section 305;
 (B)in the administration of a management program approved under section 305; or
 (C)in coordination and cooperation under this section.
 (2)CooperationThe Secretary, with the cooperation of the Executive Office of the President, shall seek to mediate the differences involved in a disagreement described in paragraph (1).
 (3)Public hearingsMediation under this subsection shall, with respect to any disagreement described in paragraph (1)(B), include public hearings in the local area concerned..
					(b)Conforming amendments
 (1)DefinitionsSection 304(11) (16 U.S.C. 1453(11)), as redesignated by section 102 of this Act, is amended by striking section 307(g) and inserting section 307(h).
 (2)Coastal Zone Management FundSection 308(b)(1) (16 U.S.C. 1456a(b)(1)) is amended by striking section 307(i)(3) and inserting section 307(j)(3). (c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any mediation that was commenced before the date of enactment of this Act.
				105.Coastal zone enhancement grants
 (a)In generalSection 309(a) (16 U.S.C. 1456b(a)) is amended— (1)by amending paragraph (1) to read as follows:
						
 (1)Protection, restoration, or enhancement of existing coastal wetlands, seagrass beds, coral reefs, oyster habitat, and marine habitat, or creation of new coastal wetlands.;
 (2)by amending paragraph (2) to read as follows:  (2)Increasing coastal resilience and preventing or reducing loss of life and property by limiting development and redevelopment in high-hazard areas, using natural and restoration approaches to reduce flood risk, or anticipating and managing the effects of potential sea level rise and Great Lakes level change.;
 (3)by amending paragraph (7) to read as follows:  (7)Planning for the use of ocean and Great Lakes resources.; and
 (4)by adding at the end the following:  (10)Interstate water resource and coastal management planning to facilitate healthy and resilient coastal natural resources, land uses, and water uses, and to resolve water management conflict.
 (11)Identification and adoption of procedures and enforceable policies to ensure sufficient response capabilities at the State level to address the environmental, economic, and social impacts of oil spills or other accidents resulting from Outer Continental Shelf energy activities with the potential to affect land or water use or natural resources of the coastal zone..
 (b)Evaluation of State proposals by SecretarySection 309(c) (16 U.S.C. 1456b(c)) is amended by striking and the overall merit of each proposal in terms of benefits to the public and inserting and are consistent with the rules and regulations promulgated under section 306. (c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or funding awarded under section 309 of the Coast Zone Management Act of 1972 (16 U.S.C. 1456b) before the date of enactment of this Act.
				106.National estuarine research reserve system
 (a)In generalSection 315 (16 U.S.C. 1461) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A), as redesignated, by inserting (1) In general.— before There is and indenting appropriately; (C)in the matter following subparagraph (B), as redesignated, by inserting (2) National estuarine reserves.— before Each estuarine and indenting appropriately;
 (D)in paragraph (1), as redesignated, by striking consists of— and inserting is a network of areas designated to promote informed management of the Nation's estuarine and coastal areas through interconnected programs in resource stewardship, education and training, monitoring, research, and scientific understanding consisting of—; and
 (E)in paragraph (2), as redesignated, by striking paragraph (1) and inserting subparagraph (A); (2)in subsection (b)(2)(C)—
 (A)by striking public awareness and and inserting State coastal management, public awareness, and; and (B)by striking public education and interpretation; and inserting education, interpretation, training, and demonstration projects;
 (3)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; (4)by inserting after subsection (b) the following:
						
							(c)Expansion of national estuarine reserves
 (1)In generalSubject to paragraph (3), the Secretary shall periodically evaluate whether to expand the estuarine area of each national estuarine reserve.
 (2)ConsiderationsIn evaluating whether to expand the area described in paragraph (1), the Secretary shall consider—
 (A)the recommendations of prominent members of the estuarine research community, the Governor of the coastal state in which the area is located, the System, and the heads of relevant Federal agencies;
 (B)any changing environmental conditions, including increased pressure on the resources to be researched and potential adaptation benefits of the expansion; and
 (C)the impact to that national estuarine reserve and the System. (3)AuthorizationThe Secretary is authorized to expand the following:
 (A)The Guana-Tolomato Matanzas National Estuarine Research Reserve. (B)The Rookery Bay National Estuarine Research Reserve.
 (C)The Apalachicola National Estuarine Research Reserve.; (5)in subsection (f), as redesignated—
 (A)in paragraph (1)(A)— (i)in clause (i), by striking reserve, and inserting reserve; and;
 (ii)in clause (ii), by striking and constructing appropriate reserve facilities, or and inserting , including for resource stewardship activities and for constructing reserve facilities; and; and (iii)by striking clause (iii);
 (B)by amending paragraph (1)(B) to read as follows:  (B)to any coastal state or public or private person—
 (i)for purposes of supporting research and monitoring associated with a national estuarine reserve that are consistent with the research guidelines developed under subsection (c); or
 (ii)for purposes of conducting educational, interpretive, or training activities for a national estuarine reserve that are consistent with the research guidelines developed under subsection (c).; and
 (C)by adding at the end the following:  (4)(A)The Secretary may—
 (i)enter into cooperative agreements, financial agreements, grants, contracts, or other agreements with any nonprofit organization, authorizing the nonprofit organization to solicit donations to carry out the purposes and policies of this section, except for general administration of reserves or the System, and which are consistent with the purposes and policies of this section; and
 (ii)accept donations of funds and services for use in carrying out the purposes and policies of this section, except for general administration of reserves or the System, and which are consistent with the purposes and policies of this section.
 (B)Donations accepted under this paragraph shall be considered as a gift or bequest to or for the use of the United States for the purpose of carrying out this section.; and
 (6)by amending subsection (g), as redesignated, to read as follows:  (g)Evaluation of System performance (1)The Secretary shall periodically evaluate the operation and management of the National Estuarine Research Reserve System and each national estuarine reserve, including coordination with other State programs, education and interpretive activities, and the research being conducted within the reserve.
 (2)If an evaluation under paragraph (1) reveals that the operation, management, education, or research conducted by the System as a whole is deficient, the Secretary shall provide the System with recommendations to improve the deficiencies.
 (3)If an evaluation under paragraph (1) reveals that the operation and management of a reserve is deficient, or that the research being conducted within the reserve is not consistent with the research guidelines developed under subsection (c), the Secretary may suspend the eligibility of that reserve for financial assistance under subsection (e) until the deficiency or inconsistency is remedied.
 (4)The Secretary may withdraw the designation of an estuarine area as a national estuarine reserve if an evaluation under paragraph (1) reveals that—
 (A)the basis for any one or more of the findings made under subsection (b)(2) regarding that area no longer exists; or
 (B)a substantial portion of the research conducted within the area, over a period of years, has not been consistent with the research guidelines developed under subsection (c)..
 (b)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or financial assistance provided under section 315 of the Coast Zone Management Act of 1972 (16 U.S.C. 1461) before the date of enactment of this Act.
 107.Coastal zone management reportsSection 316 (16 U.S.C. 1462) is amended— (1)by amending subsection (a) to read as follows:
					
						(a)Reports
 (1)In generalThe Secretary shall— (A)consult with Congress on a regular basis concerning the administration of this title; and
 (B)submit to Congress a report summarizing the administration of this title during each period of 5 consecutive fiscal years.
 (2)ContentsEach report under paragraph (1) shall include— (A)an identification of the State programs approved under this title during the preceding Federal fiscal year and a description of those programs;
 (B)a list of the States participating in the provisions of this title and the status of each State's programs and accomplishments during the preceding Federal fiscal year;
 (C)an itemization of the allocation of funds to the various coastal states and a breakdown of the major projects and areas on which these funds were expended;
 (D)an identification of each State program that was reviewed and disapproved, including the reasons for the disapproval;
 (E)a summary of evaluation findings prepared in accordance with subsection (a) of section 312, and a description of any sanctions imposed under subsections (c) and (d) of that section;
 (F)a list of all activities and projects which, under the provisions of subsection (c) or subsection (d) of section 307, are not consistent with an applicable approved State management program;
 (G)a summary of the regulations issued by the Secretary or in effect during the preceding Federal fiscal year;
 (H)a summary of a coordinated national strategy and program for the Nation's coastal zone, including identification and discussion of Federal, regional, State, and local responsibilities and functions therein;
 (I)a summary of outstanding problems arising in the administration of this title in order of priority; (J)a description of the economic, environmental, and social consequences of energy activity affecting the coastal zone and an evaluation of the effectiveness of financial assistance under section 308 in dealing with such consequences;
 (K)a description and evaluation of applicable interstate and regional planning and coordination mechanisms developed by the coastal states;
 (L)a summary and evaluation of the research, studies, and training conducted in support of coastal zone management; and
 (M)such other information as may be appropriate.; and (2)in subsection (b), by striking deems and inserting considers.
				108.Technical and conforming amendments
 (a)Congressional declaration of policySection 303 (16 U.S.C. 1452) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking states and inserting States; and (B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and
 (2)in paragraph (4), by striking state and inserting State. (b)Administrative grantsSection 306(d)(10)(A) (16 U.S.C. 1455(d)(10)(A)) is amended by inserting a comma after development.
 (c)Authorization of the Coastal and Estuarine Land Conservation ProgramSection 307A (16 U.S.C. 1456–1) is amended— (1)in subsection (f)(4)(A)(i), by striking section 2(b) and inserting subsection (b); and
 (2)in subsection (f)(4)(C), by striking in (A) and inserting in subparagraph (A). (d)Review of performanceSection 312 (16 U.S.C. 1458) is amended in subsections (a) and (e), by striking the state and inserting the State.
 (e)Coastal zone management reportsSection 316(a) (16 U.S.C. 1462(a)) is amended— (1)by striking state each place it appears and inserting State;
 (2)by striking the states and inserting the States; and (3)by striking each state's and inserting each State's.
 (f)Rules and regulationsSection 317 (16 U.S.C. 1463) is amended by striking state agencies and inserting State agencies. 109.Authorization of appropriationsSection 318(a) (16 U.S.C. 1464(a)) is amended to read as follows:
				
 (a)Sums appropriated to SecretaryThere is authorized to be appropriated to the Secretary, to remain available until expended— (1)for grants under sections 306, 306A, and 309, $80,000,000 for each of fiscal years 2017 through 2021; and
 (2)for grants under section 315, $25,000,000 for each of fiscal years 2017 through 2021.. IIGulf of Mexico regional coordination 201.Sense of CongressIt is the sense of Congress that the United States should encourage consistency and coordination of the protection and restoration activities in the Gulf of Mexico ecosystem in order to reduce duplication of efforts and maximize efficiencies through a collaborative regional effort.
 202.PurposesThe purposes of this title are— (1)to expand and strengthen the cooperative voluntary efforts, including international efforts, of public and private stakeholders to protect and restore the Gulf of Mexico; and
 (2)to coordinate Federal and State actions, including education, relating to the management of the Gulf of Mexico ecosystem with the cooperative voluntary efforts described in paragraph (1).
				203.Gulf of Mexico regional coordination
 (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Council, may award grants to eligible entities to conduct programs—
 (1)to develop strategies— (A)for the protection and restoration of the Gulf of Mexico ecosystem, including—
 (i)improving the water quality; (ii)protecting nonregulated living resources;
 (iii)increasing valuable habitats; and
 (iv)enhancing coastal resilience in the Gulf of Mexico ecosystem; and (B)for the input and participation of appropriate Federal, State, and local agencies, and other public and private stakeholders in the protection and restoration of the Gulf of Mexico ecosystem;
 (2)to coordinate, in the development of the strategies under paragraph (1), relevant Federal, State, and local government activities and resources to minimize duplication and maximize leveraging opportunities; and
 (3)to develop and implement specific action plans to carry out the strategies under paragraph (1).
 (b)Action plansAn action plan under subsection (a)(3) may include the following activities: (1)Monitoring the water quality and living resources of the Gulf of Mexico ecosystem.
 (2)Researching the effects of natural and human-induced environmental changes on the water quality and living resources of the Gulf of Mexico ecosystem.
 (3)Developing and implementing locally based protection and restoration programs or projects within a watershed, including the creation, restoration, protection, or enhancement of habitat associated with the Gulf of Mexico ecosystem.
 (4)Eliminating or reducing nonpoint sources that discharge pollutants that contaminate the Gulf of Mexico ecosystem, including activities to eliminate leaking septic systems and construct connections to local sewage systems.
 (5)Facilitating and promoting scientific, research, modeling, monitoring, data collection, and other activities that support the strategies under subsection (a)(1).
 (6)Fostering public stewardship of the living resources of the Gulf of Mexico ecosystem through information, education, engagement, and participation.
 (7)Developing and making available, through publications, technical assistance, and other appropriate means, information pertaining to the environmental quality and living resources of the Gulf of Mexico ecosystem.
 (8)Such other activities as the Administrator considers appropriate to carry out the strategies under subsection (a)(1).
 (c)Administrative costsAdministrative costs, such as salaries and overhead, or indirect costs for services provided and charged against programs or activities carried out using funds made available through a grant under this section may not exceed 25 percent of the amount of the grant.
 (d)ReportsNot later than April 30, 2019, and every 5 years thereafter, the Administrator, in consultation with the Council, shall—
 (1)assess the effectiveness of the programs under subsection (a) in coordinating regional priorities in the Gulf of Mexico ecosystem; and
 (2)submit to Congress a comprehensive report on the assessment under paragraph (1). (e)DefinitionsIn this section:
 (1)CouncilThe term Council means the Gulf Coast Ecosystem Restoration Council established under section 311(t)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1321(t)(2)).
 (2)Eligible entityThe term eligible entity means a consortium of four or more States that have a shoreline on the Gulf of Mexico. (3)Gulf of Mexico ecosystemThe term Gulf of Mexico ecosystem means the ecosystem of the Gulf of Mexico and its watershed.
 204.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce to carry out this title $5,000,000 for each of fiscal years 2017 through 2021, to remain available until expended.
			IIICoastal zone impacts
 301.Agency consultations regarding coastal zone impactsThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended— (1)in section 2(a) (16 U.S.C. 662(a))—
 (A)by striking Interior, and with the and inserting Interior, National Oceanic and Atmospheric Administration, Department of Commerce, the; and (B)by inserting and the head of any potentially impacted coastal state (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453),; and
 (2)in section 8 (16 U.S.C. 666b), by adding and fisheries (as those terms are defined in section (3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) after fishes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Coastal Coordination Act of 2016.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.TITLE I—Coastal Zone Management Act of 1972 amendmentsSec. 101. Congressional findings.Sec. 102. Definitions.Sec. 103. Coastal resource improvement program.Sec. 104. Coordination and cooperation.Sec. 105. Coastal zone enhancement grants.Sec. 106. National estuarine research reserve system.Sec. 107. Coastal zone management reports.Sec. 108. Technical and conforming amendments.Sec. 109. Authorization of appropriations.TITLE II—Gulf of Mexico regional coordinationSec. 201. Sense of Congress.Sec. 202. Purposes.Sec. 203. Gulf of Mexico regional coordination.Sec. 204. Authorization of appropriations.TITLE III—Coastal zone impactsSec. 301. Agency consultations regarding coastal zone impacts. (c)References to the Coastal Zone Management Act of 1972Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
			ICoastal Zone Management Act of 1972 amendments
 101.Congressional findingsSection 302 (16 U.S.C. 1451) is amended— (1)by redesignating subsections (a) through (m) as paragraphs (1) through (13), respectively;
 (2)in paragraph (1), as redesignated, by striking in the effective management, beneficial use, protection, and development of the coastal zone and inserting in the effective management, beneficial use, protection, development, and resilience of the coastal zone and coastal natural resources;
 (3)in paragraph (3), as redesignated, by striking industry, commerce, residential development, recreation, extraction of mineral resources and fossil fuels, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources and inserting industry, commerce, development, tourism, recreation, extraction of mineral resources, energy development, transportation and navigation, waste disposal, and harvesting of fish, shellfish, and other living marine resources;
 (4)in paragraph (6), as redesignated, by striking the semicolon at the end and inserting a period; (5)in paragraphs (8) and (10), as redesignated, by striking state and inserting State;
 (6)in paragraph (9), as redesignated, by striking states to and all that follows through vitally affected interests and inserting States to exercise their full authority over the lands and waters in the coastal zone by assisting the States, in cooperation with Federal agencies and with the participation of and coordination with local governments and other vitally affected interests; and
 (7)in paragraph (13), as redesignated— (A)by striking by the active participation of coastal states in all Federal programs affecting such resources and inserting by the active participation and coordination in all Federal programs and activities affecting such resources; and
 (B)by striking state ocean and inserting State ocean. 102.DefinitionsSection 304 (16 U.S.C. 1453) is amended—
 (1)by redesignating paragraphs (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), and (18) as paragraphs (8), (9), (10), (11), (12), (13), (14), (15), (16), (18), (19), and (20) respectively;
 (2)by striking (6a) The and inserting (7) The; (3)in paragraph (2), by striking if any such area is determined by a coastal state to be of substantial biological or natural storm protective value and inserting if any such area is determined by a coastal state, alone or in combination with other such areas, to be of substantial biological, research, geological, hydrological, natural, ecological, storm protective, water quality, or flood risk protective value;
 (4)in paragraph (5)— (A)in the matter preceding clause (i), by striking any coastal state; and inserting any State:;
 (B)by inserting after clause (iii) the following:  (iv)Any production, transportation, transfer, or storage of renewable energy.; and
 (C)in the matter following clause (iv) (as added by subparagraph (B)), by striking any coastal state and inserting any State; (5)by amending paragraph (6) to read as follows:
					
 (6)The term energy facilities— (A)means any equipment or facility which is or will be used primarily—
 (i)in the exploration for, or the development, production, conversion, storage, transfer, processing, or transportation of, any energy or renewable energy resource; or
 (ii)for the manufacture, production, or assembly of equipment, machinery, products, or devices which are involved in any activity described in clause (i); and
 (B)includes— (i)electric generating plants;
 (ii)petroleum refineries and associated facilities; (iii)gasification plants;
 (iv)facilities used for the transportation, conversion, treatment, transfer, or storage of liquefied natural gas;
 (v)uranium enrichment or nuclear fuel processing facilities; (vi)oil and gas facilities, including platforms, assembly plants, storage depots, tank farms, crew and supply bases, and refining complexes;
 (vii)facilities including deepwater ports, for the transfer of petroleum; (viii)facilities for the production, transportation, transfer, or storage of renewable energy;
 (ix)pipelines and transmission facilities; and (x)terminals which are associated with any of the foregoing.;
 (6)in paragraph (7), as redesignated, by striking land and water uses and inserting land uses and water uses; (7)in paragraph (8), as redesignated, by striking from land drainage and inserting from land drainage, or where there is tidal influence without regard to salinity;
 (8)in paragraph (12), as redesignated, by striking state's and inserting State's; (9)in paragraphs (13), (15), and (16), as redesignated, by striking state each place it appears and inserting State;
 (10)by inserting after paragraph (16), as redesignated, the following:  (17)The term “renewable energy” means any energy that has recently originated from the sun, including direct and indirect solar radiation and intermediate solar energy forms, such as wind, ocean thermal gradients, ocean currents and waves, hydropower, photovoltaic energy, products of photosynthetic processes, organic wastes, and others.; and
 (11)by adding at the end the following:  (21)The term working waterfront means waterfront lands, waterfront infrastructure, and waterways that are used for a water-dependent commercial activity..
 103.Coastal resource improvement programSection 306A (16 U.S.C. 1455a) is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking state in and inserting State in; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking the state and inserting the State; and (ii)in subparagraph (B), by striking clutch and inserting cultch;
 (C)in paragraph (2), by striking state's and inserting State's; and (D)by adding at the end the following:
						
 (5)The preservation or redevelopment of working waterfronts in the coastal zone.; (2)in subsection (d)(1)—
 (A)by striking the state and inserting the State; and (B)by striking to state and inserting to State; and
 (3)in subsection (e)— (A)by striking that state and inserting that State; and
 (B)by striking the state's and inserting the State's. 104.Coordination and cooperation (a)In generalSection 307 (16 U.S.C. 1456) is amended—
 (1)in subsections (b) and (d), by striking state and inserting State; (2)in subsection (c)—
 (A)in paragraph (2), by striking a state and inserting a State; and (B)in paragraph (3)—
 (i)by striking state's each place it appears and inserting State's; (ii)by striking the state each place it appears and inserting the State;
 (iii)by striking such state each place it appears and inserting such State; (iv)in subparagraph (A), by striking that state and inserting that State;
 (v)in subparagraph (B)(ii), by striking federal and inserting Federal; and (vi)in the matter following subparagraph (B)(iii), by striking a state and inserting a State;
 (3)in subsection (e)(1)— (A)by striking or state and inserting or State; and
 (B)by striking more states each place it appears and inserting more States; (4)in subsection (f), by striking any state and inserting any State;
 (5)in subsection (g), by striking any state's and inserting any State's; and (6)by amending subsection (h), to read as follows:
						
							(h)Mediation of disagreements
 (1)In generalThe Secretary may mediate a serious disagreement between any Federal agency and a coastal state or between two or more willing coastal states—
 (A)in the development or the initial implementation of a management program under section 305;
 (B)in the administration of a management program approved under section 305; or
 (C)in coordination and cooperation under this section.
 (2)CooperationThe Secretary, with the cooperation of the Executive Office of the President, shall seek to mediate the differences involved in a disagreement described in paragraph (1).
 (3)Public hearingsMediation under this subsection shall, with respect to any disagreement described in paragraph (1)(B), include public hearings in the local area concerned.; and
 (7)by adding at the end the following:  (j)Interstate and regional coordination (1)The coastal states are encouraged—
 (A)to coordinate State coastal zone planning, policies, and programs with respect to contiguous areas, shared resources, and interstate waters of such States;
 (B)to study, plan, and implement unified coastal zone policies with respect to such areas; and (C)to establish an effective mechanism, and participate in mediation under subsection (h), to identify, examine, and cooperatively resolve mutual problems with respect to the marine and coastal areas which affect, directly or indirectly, the coastal zone.
 (2)Subject to paragraph (3), the coastal zone activities described in this subsection may be conducted pursuant to interstate or regional agreements or compacts.
 (3)Two or more coastal states may negotiate and enter into any interstate or regional agreement or compact to do the following unless the agreement or compact conflicts with any law or treaty of the United States:
 (A)To develop and administer coordinated coastal zone planning, policies, programs, and dispute resolution.
 (B)To establish executive instrumentalities or agencies that such States consider necessary for the effective implementation of an agreement or compact under this subsection.
 (4)An agreement or compact under paragraph (3) shall be binding and obligatory upon any State or party thereto without further approval by Congress..
 (b)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any mediation that was commenced before the date of enactment of this Act.
				105.Coastal zone enhancement grants
 (a)In generalSection 309(a) (16 U.S.C. 1456b(a)) is amended— (1)by amending paragraph (1) to read as follows:
						
 (1)Protection, restoration, or enhancement of existing coastal wetlands, seagrass beds, coral reefs, oyster habitat, and marine habitat, or creation of new coastal wetlands.;
 (2)by amending paragraph (2) to read as follows:  (2)Increasing coastal resilience and preventing or reducing loss of life and property by limiting development and redevelopment in high-hazard areas, using natural and restoration approaches to reduce flood risk, or anticipating and managing the effects of potential sea level rise and Great Lakes level change.;
 (3)by amending paragraph (7) to read as follows:  (7)Planning for the use of ocean and Great Lakes resources.; and
 (4)by adding at the end the following:  (10)Interstate water resource and coastal management planning to facilitate healthy and resilient coastal natural resources, land uses, and water uses, and to resolve water management conflict.
 (11)Identification and adoption of procedures and enforceable policies to ensure sufficient response capabilities at the State level to address the environmental, economic, and social impacts of oil spills or other accidents resulting from Outer Continental Shelf energy activities with the potential to affect land or water use or natural resources of the coastal zone.
 (12)The development of a coordinated process to maximize the efficiency of processing permits related to activities in the coastal zone..
 (b)Evaluation of State proposals by SecretarySection 309(c) (16 U.S.C. 1456b(c)) is amended by striking and the overall merit of each proposal in terms of benefits to the public and inserting and are consistent with the rules and regulations promulgated under section 306. (c)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or funding awarded under section 309 of the Coast Zone Management Act of 1972 (16 U.S.C. 1456b) before the date of enactment of this Act.
				106.National estuarine research reserve system
 (a)In generalSection 315 (16 U.S.C. 1461) is amended— (1)in subsection (d)—
 (A)in paragraph (1), by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting a semicolon and and; and
 (C)by adding at the end the following:  (3)promoting the use of areas that comprise the System for research by line offices of the Administration, such as the Office of Oceanic and Atmospheric Research, the National Ocean Service, and the National Marine Fisheries Service of the National Oceanic and Atmospheric Administration.
								;
 (2)in subsection (f), by adding at the end the following:  (4)In conducting an evaluation under paragraph (1), the Secretary shall—
 (A)consult with representatives of the Office of Oceanic and Atmospheric Research, the National Ocean Service, and the National Marine Fisheries Service of the National Oceanic and Atmospheric Administration, appropriate industries, non-governmental organizations, universities, and other Federal, State, and local partners to assess opportunities to better integrate research and habitat management;
 (B)leverage existing programs; and (C)efficiently use existing funds and capitalize on local and regional capacity that can assist in meeting stakeholder needs for science-based information.
								; and
 (3)in subsection (g)— (A)in paragraph (3), by striking and at the end;
 (B)in paragraph (4), by striking the period at the end and inserting a semicolon and and; and (C)by adding at the end the following:
							
 (5)a summary of the consultation in subsection (f)(4). . (b)Rule of constructionNothing in this section, or the amendments made by this section, may be construed to affect any grant made or financial assistance provided under section 315 of the Coast Zone Management Act of 1972 (16 U.S.C. 1461) before the date of enactment of this Act.
 107.Coastal zone management reportsSection 316 (16 U.S.C. 1462) is amended— (1)by amending subsection (a) to read as follows:
					
						(a)Reports
 (1)In generalThe Secretary shall— (A)consult with Congress on a regular basis concerning the administration of this title; and
 (B)submit to Congress a report summarizing the administration of this title during each period of 5 consecutive fiscal years.
 (2)ContentsEach report under paragraph (1) shall include— (A)an identification of the State programs approved under this title during the preceding 4 Federal fiscal years and a description of those programs;
 (B)a list of the States participating in the provisions of this title and the status of each State's programs and accomplishments during the preceding 4 Federal fiscal years;
 (C)an itemization of the allocation of funds to the various coastal states and a breakdown of the major projects and areas on which these funds were expended;
 (D)an identification of each State program that was reviewed and disapproved, including the reasons for the disapproval;
 (E)a summary of evaluation findings prepared in accordance with subsection (a) of section 312, and a description of any sanctions imposed under subsections (c) and (d) of that section;
 (F)a list of all activities and projects which, under the provisions of subsection (c) or subsection (d) of section 307, are not consistent with an applicable approved State management program;
 (G)a summary of the regulations issued by the Secretary or in effect during the preceding 4 Federal fiscal years;
 (H)a summary of a coordinated national strategy and program for the Nation's coastal zone, including identification and discussion of Federal, regional, State, and local responsibilities and functions therein;
 (I)a summary of outstanding problems arising in the administration of this title in order of priority; (J)a description of the economic, environmental, and social consequences of energy activity affecting the coastal zone and an evaluation of the effectiveness of financial assistance under section 308 in dealing with such consequences;
 (K)a description and evaluation of applicable interstate and regional planning and coordination mechanisms developed by the coastal states;
 (L)a summary and evaluation of the research, studies, and training conducted in support of coastal zone management; and
 (M)such other information as may be appropriate.; and (2)in subsection (b), by striking deems and inserting considers.
				108.Technical and conforming amendments
 (a)Congressional declaration of policySection 303 (16 U.S.C. 1452) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking states and inserting States; and (B)in subparagraph (B), by striking the period at the end and inserting a comma; and
 (2)in paragraph (4), by striking state and inserting State. (b)Administrative grantsSection 306(d)(10)(A) (16 U.S.C. 1455(d)(10)(A)) is amended by inserting a comma after development.
 (c)Authorization of the Coastal and Estuarine Land Conservation ProgramSection 307A (16 U.S.C. 1456–1) is amended— (1)in subsection (f)(4)(A)(i), by striking section 2(b) and inserting subsection (b); and
 (2)in subsection (f)(4)(C), by striking in (A) and inserting in subparagraph (A). (d)Review of performanceSection 312 (16 U.S.C. 1458) is amended in subsections (a) and (e), by striking the state and inserting the State.
 (e)Rules and regulationsSection 317 (16 U.S.C. 1463) is amended by striking state agencies and inserting State agencies. 109.Authorization of appropriationsSection 318(a) (16 U.S.C. 1464(a)) is amended to read as follows:
				
 (a)Sums appropriated to SecretaryThere is authorized to be appropriated to the Secretary, to remain available until expended— (1)for grants under sections 306, 306A, and 309, $80,000,000 for each of fiscal years 2017 through 2021; and
 (2)for grants under section 315, $25,000,000 for each of fiscal years 2017 through 2021.. IIGulf of Mexico regional coordination 201.Sense of CongressIt is the sense of Congress that the United States should seek to attain coordination of the conservation and restoration efforts of the Gulf of Mexico in order to facilitate the continued economic uses of the Gulf of Mexico for the benefit of the people of the United States, reduce duplication of efforts and maximize efficiencies through a collaborative regional effort with the Gulf of Mexico Alliance, in consultation with Federal agencies and State and local authorities.
 202.PurposesThe purposes of this title are— (1)to expand and strengthen the cooperative voluntary efforts, including international efforts, of public and private stakeholders to conserve and restore the Gulf of Mexico and maintain its highly productive multiple uses;
 (2)to recognize and enable the Gulf of Mexico Alliance as a coordinating entity of Federal and State actions relating to the management of the Gulf of Mexico ecosystem with the cooperative voluntary efforts described in paragraph (1); and
 (3)to enable grant funding for coordination management, scientific research, conservation, and restoration activities to achieve these goals.
				203.Gulf of Mexico regional coordination
 (a)In generalThe eligible entity, in consultation with the Administrator of the National Oceanic and Atmospheric Administration, may conduct programs—
 (1)to develop strategies— (A)for the conservation and restoration of the Gulf of Mexico ecosystem, including—
 (i)improving the water quality; (ii)protecting nonregulated living resources;
 (iii)increasing valuable habitats; and
 (iv)enhancing coastal resilience in the Gulf of Mexico ecosystem; and (B)for the input and participation of appropriate Federal, State, and local agencies, and other public and private stakeholders in the conservation and restoration of the Gulf of Mexico ecosystem;
 (2)to coordinate, in the development of the strategies under paragraph (1), relevant Federal, State, and local government activities and resources to minimize duplication and maximize leveraging opportunities; and
 (3)to develop and implement specific action plans to carry out the strategies under paragraph (1). (b)Action plansAn action plan under subsection (a)(3) may include the following activities:
 (1)Monitoring the water quality and living resources of the Gulf of Mexico ecosystem. (2)Researching the effects of natural and human-induced environmental changes on the water quality and living resources of the Gulf of Mexico ecosystem.
 (3)Developing and implementing locally based protection and restoration programs or projects within a watershed, including the creation, restoration, protection, or enhancement of habitat associated with the Gulf of Mexico ecosystem.
 (4)Eliminating or reducing nonpoint sources that discharge pollutants that contaminate the Gulf of Mexico ecosystem, including activities to eliminate leaking septic systems and construct connections to local sewage systems.
 (5)Facilitating and promoting scientific, research, modeling, monitoring, data collection, and other activities that support the strategies under subsection (a)(1).
 (6)Fostering public stewardship of the living resources of the Gulf of Mexico ecosystem through information, education, engagement, and participation.
 (7)Developing and making available, through publications, technical assistance, and other appropriate means, information pertaining to the environmental quality and living resources of the Gulf of Mexico ecosystem.
 (8)Such other activities as the Administrator considers appropriate to carry out the strategies under subsection (a)(1).
 (c)Administrative costsAdministrative costs, such as salaries and overhead, or indirect costs for services provided and charged against programs or activities carried out using funds made available through a grant under this section may not exceed 25 percent of the amount of the grant.
 (d)DefinitionsIn this section: (1)Gulf of Mexico AllianceThe term Gulf of Mexico Alliance means the formal collaborative organization of Federal, State, local, and private participants established by the 5 Gulf States in 2004 as a nonregulatory, inclusive network of partners to provide a broad geographic focus on the primary environmental issues affecting the Gulf of Mexico.
 (2)Eligible entityThe term eligible entity means a consortium of the 5 States that have a shoreline on the Gulf of Mexico that is— (A)primarily focused on coastal and environmental issues affecting the Gulf of Mexico ecosystem, excluding regulated fisheries;
 (B)a network of coastal resource managers that work together to significantly increase regional collaboration;
 (C)an organization that coordinates state and Federal agencies, NGOs, academia, and industry stakeholders for the purposes of ecological and economic health, conservation, and restoration of the Gulf of Mexico; and
 (D)established and governed by the 5 Gulf State governors, or their representatives. (3)Gulf of Mexico ecosystemThe term Gulf of Mexico ecosystem means the ecosystem of the Gulf of Mexico and its watershed.
 (e)Limitation on regulatory authorityNothing in this section establishes any new regulatory authority of the National Oceanic and Atmospheric Administration or the Gulf of Mexico Alliance.
 204.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce to carry out this title $5,000,000 for each of fiscal years 2017 through 2021, to remain available until expended.
			IIICoastal zone impacts
 301.Agency consultations regarding coastal zone impactsThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended— (1)in section 2(a) (16 U.S.C. 662(a))—
 (A)by striking Interior, and with the and inserting Interior, National Oceanic and Atmospheric Administration, Department of Commerce, the; and (B)by inserting and the head of any potentially impacted coastal state (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453), before with a view; and
 (2)in section 8 (16 U.S.C. 666b), by adding and fisheries (as those terms are defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) after fishes.December 9, 2016Reported with an amendment